DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“the personal mobility vehicle” has been changed to --the tricycle-- (claim 19, line 4);
“the personal mobility vehicle” has been changed to --the tricycle-- (claim 19, line 12);
“the vehicle” has been changed to --the tricycle-- (claim 23, line 3);
“the personal mobility vehicle” has been changed to --the tricycle-- (claim 34, line 4);
“the personal mobility vehicle” has been changed to --the tricycle-- (claim 34, line 13).

Allowable Subject Matter
Claims 19-41 and 43-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 19 is a pair of substantially coaxial foot rests extending laterally outward on opposite sides of the tricycle from respective cantilevered connection points, in combination with other features of claim 19;
the allowable subject matter of claim 27 is the first and second legs of the rear frame portion fixed relative to each other, and a pair of substantially coaxial foot rests extending laterally outward on opposite sides of the personal mobility vehicle from respective cantilevered connection points, in combination with other features of claim 27;
the allowable subject matter of claim 34 is a pair of substantially coaxial foot rests extending laterally outward on opposite sides of the tricycle from respective cantilevered connection points, in combination with other features of claim 34;
the allowable subject matter of claim 39 is the entirety of the foot rest is positioned behind a rearward-most point of the front wheel, in combination with other features of claim 39;
the allowable subject matter of claim 44 is a pair of substantially coaxial foot rests extending laterally outward on opposite sides of the personal mobility vehicle from respective cantilevered connection points, wherein at least a portion of each of the first and second rear wheels is positioned laterally inside a footprint of the handlebar when the vehicle is traveling in a straight line, in combination with other features of claim 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614